Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsavounidis et al (2008/0107184 hereafter Kat for brevity).
In regard to claim 1 Kat discloses a method for scheduling computation resources for generating feature maps for video (Kat Fig. 4 and 11) comprising:
determining runtime for generating feature maps of a reference picture and a predicted picture (Kat par. 60 note time-slot as a unit of processing, also note pars 12-13 for generating ‘feature maps’ or pixel values in the spatial domain as part of a decoding process);
determining available computation resources for generating the feature maps (Kat par. 60 note using between one and four available threads); and
allocating, based on the runtime, one or more computation resources among the available computation resources for generating the feature maps such that the feature maps are generated at regular time intervals (Kat Fig. 11 and pars 60-64 note allocated the processor threads for generating ‘feature maps’ or decoding, such that pictures are produced at regular time intervals as shown by the display order of Fig. 10).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Kat further discloses that allocating, based on the runtime, the one or more computation resources among the available computation resource for generating feature maps comprises:
allocating one or more computation resources such that a ratio of first computation power per unit time to be used for generating a reference feature map of the reference picture to second computation power per unit time to be used for generating a predicted feature map of the predicted picture corresponds to a ratio of the first runtime for generating the reference feature map to second runtime for generating the predicted feature map (Kat Fig. 11 and pars 60-64 note pars 60-63 note  reference pictures (I picture and P pictures) are decoded over two time slots, further note par. 64 non-reference pictures (B pictures) require only half the processing time). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Kat further discloses allocating, based on the runtime, the one or more computation resources among the available computation resource for generating feature maps comprises:
allocating a first group of computation resources for generating a reference feature map of the reference picture and a second group of computation resources for generating a predicted feature map of the predicted picture (Kat Fig. 11 and pars 60-64 note allocating the first two processing threads for decoding I and P pictures, which serve as reference pictures and allocating the third and fourth threads for decoding B pictures which are non-reference pictures). 

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Kat further discloses allocating, based on the runtime, the one or more computation resources among the available computation resource for generating feature maps comprises:
allocating one or more computation resources among the available computation resources for generating the feature maps such that the feature maps are generated at a rate at which pictures corresponding to the feature maps are decoded (Kat pars 12, 56 and 57 note conversion to spatial pixel values or generating ‘feature maps’ is part of the decoding process and occurs at the same rate as pictures are decoded as indicated by Fig. 11 which shows all decoding operations completing within the time slot). 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Kat further discloses that the reference picture is an intra coded picture (I picture) and a reference feature map of the reference picture is generated based on a decompressed reference picture (Kat pars 60-64 note I picture I0 which is a reference picture, also note par. 12 pixel values are transformed into spatial domain ‘feature map’ after inverse quantization, inverse transform, and the addition of prediction information, hence the spatial domain data is ‘decompressed’). 

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Kat further discloses that the predicted picture is a predicted picture (P-picture) comprising motion information of the predicted picture with respect to the reference picture (Kat pars 60-64 note non-reference B pictures as predicted pictures), and
a predicted picture feature map of the predicted picture is generated from a reference feature map of the reference picture by propagation based on the motion information (Kat par. 13 note spatial domain data of B pictures is generated by propagation of spatial domain information from a reference picture using motion information). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Kat further discloses allocating, based on the runtime, the one or more computation resources among the available computation resource for generating feature maps comprises:
allocating one or more computation resources among the available computation resources for generating the feature maps such that the feature maps are generated with a predetermined delay after pictures corresponding to the feature maps are decoded (Kat Fig. 11 and pars 60-64 note picture I0 begins decoding at the first time slot and is generated as a ‘feature map’ at the end of the second time slot after processing delays, note the same for P0-P3, and a shorter delay of a single time slot for B0-B5).

Claims 8-14 describe a scheduling apparatus performing steps substantially corresponding to the method of claims 1-7 above. Refer to the statements made in regard to claims 1-7 above for the rejection of claims 8-14 which will not be repeated here for brevity. In particular regard to claim 8 Kat further discloses a processor configured to execute instructions (Kat Fig. 8-9 and pars. 53 and 56 note decoding units, which are multi-threaded processors).
Claims 15-21 describe a non-transitory computer readable medium with instructions for causing a processor to implement steps substantially corresponding to the method of claims 1-7 above. Refer to the statements made in regard to claims 1-7 above for the rejection of claims 15-21 which will not be repeated here for brevity. In particular regard to claim 15 Kat further discloses a processor configured to execute instructions stored on a computer readable medium (Kat Figs. 8-9 and pars. 53 and 56 note decoding units, which are multi-threaded processors, further note par. 53 for examples of computer readable media on which programming can be stored).
Claim 22 recites a terminal including an apparatus for scheduling computation resources to implement steps substantially corresponding to the method of claim 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 22 which will not be repeated here for brevity. In particular regard to claim 22 Kat further discloses an accelerator comprising computation resources and an apparatus for scheduling (Kat Fig. 9 and par. 56 note decoding units, which are multi-threaded processors that accelerate video coding, further note determining unit 950 which can be used to allocate computing resources).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210160522 A1	LEE; Jong-seok et al.
US 20200374534 A1	CHEN; Yen-kuang et al.
US 20170310983 A1	Gudumasu; Srinivas et al.
US 20170180730 A1	YATABE; Yuusuke et al.
US 20070276954 A1	Chan; Shueng Han Gary et al.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423